Exhibit 10.3

 

LOGO [g19912image001_19912.jpg]

 

June 7, 2005

 

Glenn Argenbright

President & Chief Executive Officer

SAFLINK Corporation

777 108th Ave. NE, Suite 2100

Bellevue, WA 98004

 

Dear Mr. Argenbright:

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
and conditions pursuant to which Rodman & Renshaw, LLC (“R&R”) shall introduce
SAFLINK Corporation (the “Company”) to one or more investors in connection with
the proposed private placement (the “Placement”) of securities (the
“Securities”) of the Company. The terms of such Placement and the Securities
shall be mutually agreed upon by the Company and the investor(s). R&R’s
engagement under this Agreement shall be exclusive until June 15, 2005, and
thereafter shall be non-exclusive. The identities of the investors to which R&R
introduces the Company shall be proprietary information of R&R and shall not be
divulged to third parties by the Company, nor used by the Company outside the
scope of R&R’s engagement as described herein.

 

The parties hereto hereby agree that the Company shall pay to R&R the fees and
compensation set forth below if there is any financing of equity or debt
(including without limitation the Placement) or other capital raising activity
of the Company (a “Financing”) within 12 months of the date of this Agreement
with any investors to whom the Company was introduced by R&R pursuant to this
Agreement.

 

In consideration of the services rendered by R&R under this Agreement, the
Company agrees to pay R&R the following fees and other compensation:

 

  (a) A cash fee payable immediately upon the closing of any portion of any
Financing (including without limitation the Placement) and equal to 6% of the
aggregate proceeds raised.

 

  (b) 6% warrant coverage.

 

  (c) $25,000 expense allowance.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of law principles. Any
dispute arising out of this Agreement shall be adjudicated in the courts of the
State of New York or in the federal courts sitting in the Southern District of
New York, and each of the parties hereto agrees that service of process upon it
by registered or certified mail at its address set forth herein shall be deemed
adequate and lawful. The Company shall indemnify R&R against any liabilities
arising under the Securities Act of 1933, as amended, attributable to any
information supplied or omitted to be supplied to any investor by the Company
pursuant to this Agreement. The Company acknowledges and agrees that R&R is not
and shall not be construed as a fiduciary of the Company and shall have no
duties or liabilities to the equity holders or the creditors of the Company or
any other person by virtue of this Agreement or the retention of R&R hereunder,
all of which are hereby expressly waived.

 

This Agreement constitutes the entire understanding and agreement between the
parties hereto with respect to its subject matter and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Agreement. This Agreement may be modified only in writing signed by the
party to be charged hereunder.

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.

 

     Very truly yours,      RODMAN & RENSHAW, LLC

Agreed to and accepted

as of the date first written above:

   By:  

 

--------------------------------------------------------------------------------

   Name:          Title:    

 

SAFLINK CORPORATION      By:  

 

--------------------------------------------------------------------------------

     Name:          Title:         

 

330 Madison Avenue, 27th Floor

New York, NY 10017